[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has failed to sustain his burden of proof that the defendant had either actual or constructive notice of the existence of the puddle of water which caused him to slip and fall. Either type of notice must have been notice of the very defect which occasioned the injury and not merely notice of the conditions naturally productive of the defect. Fuller v. FirstNational Supermarkets, Inc., 38 Conn. App. 299 (1995).
The court finds that neither the size or location of the puddle nor the absence of rugs or mats in the entrance area of the store are evidence of anything other than general conditions which would have been naturally productive of the water puddle. Notice of such conditions is insufficient. Fuller v. FirstNational Supermarkets, Inc., supra.
Judgment may enter for the defendant.
THE COURT,
MOTTOLESE, J.